Exhibit 10.3

FAR EAST ENERGY CORPORATION

FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT

FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
Far East Energy Corporation (the “Company”), a Nevada corporation, hereby grants
to      (the "Option Holder”), the option to purchase shares of the common
stock, $0.001 par value per share, of the Company (“Shares”), upon the terms set
forth in this stock option agreement (this “Agreement”):

WHEREAS, the Option Holder has been granted the following award in connection
with his or her retention to provide services to the Company, and the following
terms reflect the Company’s 2005 Stock Incentive Plan (the “Plan”);

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows.

1. Defined Terms; Plan. Terms used but not defined herein shall have the same
meaning ascribed to such terms in the Plan. This Agreement and the grant herein
is subject to the terms and conditions herein and the terms and conditions of
the applicable provisions of the Plan, the terms of which are incorporated
herein by reference.

2. Grant. The Option Holder is hereby granted an option (the “Option”) to
purchase      Shares (the “Option Shares”) pursuant to the Plan. The Option is
granted as of       (the “Date of Grant”). This Option shall not be treated as
an “incentive stock option” as defined in Section 422 of the Code.

3. Status of Option Shares. The Option Shares shall upon issue rank equally in
all respects with the other Shares.

4. Option Price. The purchase price for the Option Shares shall be, except as
herein provided, $      per Option Share, hereinafter sometimes referred to as
the “Option Price,” payable immediately in full upon the exercise of the Option.

5. Term of Option. The Option may be exercised only during the period (the
"Option Period”) set forth in Section 7 below and shall remain exercisable until
the tenth anniversary of the Date of Grant. Thereafter, the Option Holder shall
cease to have any rights in respect thereof.

6. Exercisability. Subject to the Option Holder’s continued service with the
Company, the Option will vest and become exercisable with respect to       % of
the Option Shares on each of the      ,      ,     ,      and      anniversaries
of the Date of Grant, so that the Option will be 100% vested and exercisable
after the      anniversary of the Date of Grant, as set forth in the following
schedule:

                 
Timeframe from Date of Grant
 
 

 
               
(Vesting Date)
  Vesting   Cumulative Vesting
 
               
 
               
     , 20     (1 year)
    %       %  
 
               
     , 20     (2 years)
    %       %  
 
               
     , 20     (3 years)
    %       %  
 
               
     , 20     (4 years)
    %       %  
 
               
     , 20     (5 years)
    %       %  

7. Exercise of Option. The Option may be exercised for all, or from time to time
any part, of the Option Shares for which it is then exercisable. The exercise
date shall be the date the Company receives a written notice of exercise signed
by the Option Holder, specifying the whole number of Option Shares in respect of
which the Option is being exercised, accompanied by (a) full payment for the
Option Shares with respect to which the Option is exercised, in a manner
acceptable to the Company (which, at the discretion of the Company, shall
include a broker assisted exercise arrangement), of the Option Price for the
Option Shares for which the Option is being exercised and (b) payment by the
Option Holder of all payroll, withholding or income taxes incurred in connection
with the Option exercise (or arrangements for the collection or payment of such
tax satisfactory to the Committee are made). The purchase price for the Shares
as to which the Option is exercised shall be paid to the Company in full at the
time of exercise at the election of the Option Holder (i) in cash, (ii) in
Shares having a Fair Market Value equal to the aggregate Option Price for the
Shares being purchased and satisfying such other requirements as may be imposed
by the Committee; provided, that, such Shares have been held by the Option
Holder for no less than six months, (iii) partly in cash and partly in such
Shares, or (iv) through the delivery of irrevocable instructions to a broker to
deliver promptly to the Company an amount equal to the aggregate Option Price
for the Shares being purchased. Anything to the contrary herein notwithstanding,
the Company shall not be obligated to issue any Option Shares hereunder if the
issuance of the Option Shares would violate the provision of any applicable law,
in which event the Company shall, as soon as practicable, take whatever action
it reasonably can so that the Option Shares may be issued without resulting in
such violations of law.

8. Exercisability Upon Termination of Service by Death or Disability. Upon a
Termination of Service by reason of death or Disability, the Option may be
exercised within 180 days following the date of death or Termination of Service
due to Disability (subject to any earlier termination of the Option as provided
herein), by the Option Holder in the case of Disability, or in the case of
death, by the Option Holder’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but in any case only to the
extent the Option Holder was entitled to exercise the Option on the date of his
or her Termination of Service by death or Disability. To the extent that the
Option Holder was not entitled to exercise the Option at the date of his or her
Termination of Service by death or Disability, or if he or she doe not exercise
the Option (which he or she was entitled to exercise) within the time specified
herein, the Option shall terminate. Notwithstanding anything to the contrary
herein, the Committee may at any time and from time to time prior to the
termination of the Option, with the consent of the Option Holder, extend the
period of time during which the Option Holder may exercise his or her Option
following the date of Termination of Service due to death or Disability;
provided, however, that the maximum period of time during which the Option shall
be exercisable following the date of Termination of Service due to death or
Disability shall not exceed the original term of the Option and that
notwithstanding any extension of time during which the Option may be exercised,
the Option, unless otherwise amended by the Committee, shall only be exercisable
to the extent the Option Holder was entitled to exercise the Option on the date
of Termination of Service due to death or Disability. Any such extension shall
be designed to conform to the requirements of Section 409A of the Code so as to
avoid the imposition of the additional income tax.

9. Effect of Other Termination of Service. Upon a Termination of Service for any
reason (other than death or Disability), the unexercised Option may thereafter
be exercised during the period ending 90 days after the date of such Termination
of Service, but only to the extent to which the Option was vested and
exercisable at the time of such Termination of Service. Notwithstanding the
foregoing, the Committee may, in its sole discretion, either by prior written
agreement with the Option Holder or upon the occurrence of a Termination of
Service, accelerate the vesting of unvested Options held by the Option Holder if
the Option Holder’s Termination of Service is without “cause” (as such term is
defined by the Committee in its sole discretion) by the Company.

10. Lock Up Agreement. The Option Holder agrees that upon request of the Company
or the underwriters managing any underwritten offering of the Company’s
securities, the Option Holder shall agree in writing that for a period of time
(not to exceed 180 days) from the effective date of any registration of
securities of the Company, the Option Holder will not sell, make any short sale
of, loan, grant any option for the purchase of, or otherwise dispose of any
Option Shares issued pursuant to the exercise of the Option, without the prior
written consent of the Company or such underwriters, as the case may be.

11. Transfer of Shares. The Option, the Option Shares, or any interest in
either, may be sold, assigned, pledged, hypothecated, encumbered, or transferred
or disposed of in any other manner, in whole or in part, only in compliance with
the terms, conditions and restrictions as set forth in the governing instruments
of the Company, applicable United States federal and state securities laws and
the terms and conditions this Agreement and the Plan.

12. Expenses of Issuance of Option Shares. The issuance of stock certificates
upon the exercise of the Option in whole or in part, shall be without charge to
the Option Holder. The Company shall pay, and indemnify the Option Holder from
and against any issuance, stamp or documentary taxes (other than transfer taxes)
or charges imposed by any governmental body, agency or official (other than
income taxes) by reason of the exercise of the Option in whole or in part or the
resulting issuance of the Option Shares.

13. Withholding. No later than the date of transfer of the Shares pursuant to
the exercise of the Option granted hereunder (and in any event no later than
three days after Option exercise), the Option Holder shall pay to the Company or
make arrangements satisfactory to the Committee regarding payment of any
federal, state or local taxes of any kind required by law to be withheld upon
the exercise of the Option and the Company shall, to the extent permitted or
required by law, have the right to deduct from any payment of any kind otherwise
due to the Option Holder, federal, state and local taxes of any kind required by
law to be withheld upon the exercise of the Option.

14. References. References herein to rights and obligations of the Option Holder
shall apply, where appropriate, to the Option Holder’s legal representative or
estate without regard to whether specific reference to such legal representative
or estate is contained in a particular provision of this Option.

15. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

If to the Company:

Far East Energy Corporation

 
 
     
 
     

Attn.: Secretary

If to the Option Holder:

 
 
     
 
     
 
     

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applicable to contracts made and
to be performed in the State of Texas without regard to conflict of laws
principles.

17. Entire Agreement. This Agreement and the Plan constitute the entire
agreement among the parties relating to the subject matter hereof, and any
previous agreement or understanding among the parties with respect thereto is
superseded by this Agreement and the Plan.

18. Counterparts. This Agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the Date
of Grant.

 
 
FAR EAST ENERGY CORPORATION
 
     
 
By:      
 
Name:      
 
Title:      
 
[NAME]
 
     
 
[name]
 

